           Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 1 of 23




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

     -----------------------------------------------------------x
                                                                 :
     TERA GROUP, INC., et al.,                                   :      17-cv-04302 (RJS)
                                                                 :
                                                   Plaintiffs, :
                                                                 :
                            v.                                   :
                                                                 :
     CITIGROUP, INC., et al.,                                    :
                                                                 :
                                                Defendants. :
                                                                 :
     -----------------------------------------------------------x

                 STIPULATION AND [PROPOSED] ORDER REGARDING THE
                       PRODUCTION OF DISCOVERY MATERIAL

1.        PURPOSES AND LIMITATIONS

          Discovery requests and subpoenas served in the Action may call for the production of

electronically stored information. Accordingly, the Parties hereby stipulate to and petition the Court

to enter the following Stipulated Order Regarding the Production of Discovery Material (“Order”).

2.        DEFINITIONS

          2.1      Action: Tera Group, Inc., et al. v. Citigroup, Inc., et al., 17-cv-04302 (RJS).

          2.2      Document: defined to be synonymous in meaning and equal in scope to the usage

                   of this term in Local Rule 26.3(c)(2) and Federal Rule of Civil Procedure

                   34(a)(1)(A).

          2.3      Email:     electronic messages sent or received asynchronously via messaging

                   applications, including, but not limited to, Microsoft Outlook, Google Gmail, or

                   Lotus Notes.

          2.4      ESI: an abbreviation of “electronically stored information” and shall have the same

                   meaning and scope as it has in Federal Rule of Civil Procedure 34(a)(1)(A).
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 2 of 23



2.5    Extracted Text: text extracted from a Native Format file and includes at least all

       header, footer, Document body information, and any hidden text, if available.

2.6    Instant Messages: real-time communications sent via chat client or SMS, including

       but not limited to Bloomberg Chat, Google Talk, WhatsApp, Yahoo! Messenger,

       AOL Instant Messenger, Blackberry Messenger, ICQ, Pidgin, Audium, Trillian, or

       any proprietary instant messaging system.

2.7    Load File:    an electronic file that is used to import all required production

       information into a Document database, including, if available, Document images,

       Extracted Text or OCR text, Native Format files where required by this Order, and

       Metadata, as well as information indicating Document breaks, and Document

       relationships such as those between an Email or Instant Message and its

       attachments and a Document and information related to embedded content.

2.8    Metadata: structured information about ESI that is created by the file system or

       application, embedded in the Document or Email and sometimes modified through

       ordinary business use. Metadata of the ESI describes, inter alia, the characteristics,

       origins, usage, and validity of the collected ESI.

2.9    Native Format: the format of ESI in the application in which such ESI was

       originally created.

2.10   OCR: the optical character recognition technology used to read paper Documents

       or electronic images of Documents and output such Documents to a searchable text

       format. The latter text is also referred to as the “OCR text” or simply “OCR.”

2.11   Party: any party to the Action, including all of its officers, directors, and employees.

2.12   Producing Party: any Party or third-party in the Action that produces Documents.



                                          2
        Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 3 of 23



       2.13    Receiving Party: a Party in the Action to whom Documents are produced.

       2.14    Responsive Document: any Document that is responsive to any discovery request

               or subpoena served on the Producing Party in the Action and which the Producing

               Party has agreed or been ordered to produce, subject to the limitations set forth in

               the Federal Rules of Civil Procedure or Court order.

       2.15    Tagged Image File Format: or “TIFF” refers to the CCITT Group IV graphic file

               format for storing bit-mapped images of ESI or paper Documents.

3.     SCOPE

       The procedures and protocols set forth in this Order shall govern the production format of

paper Documents and ESI in this Action, to the extent available. This Order does not govern any

procedures or criteria used to define or limit the scope of production such as identification and

preservation of potentially responsive data types and systems, or custodian selection. Nothing in

this Order establishes any agreement as to either the temporal or subject matter scope of discovery

in the Action. Nothing in this Order establishes any agreement as to any search or review protocol,

including which sources shall be searched for Responsive Documents or ESI including Email or

Instant Messages, or how a Responsive Document is to be identified.

       The production specifications in this Order apply to Documents that are produced in the

first instance in this Action. To the extent any Party is required or agrees to re-produce Documents

in this Action that originally were produced in other cases or government investigations, such

Documents may be produced in the same format in which they originally were produced regardless

of whether that format complies with the specifications provided in Exhibit A to this Order. The

Parties expressly reserve their right to claw back any re-produced documents if such documents

contain Privileged Material or if such documents are nonresponsive, non-privileged Discovery

Material (see Dkt. No. 158, Stipulated Protective Order at Sections 12.1 and 12.2). The Parties
                                                 3
           Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 4 of 23



will meet and confer in good faith regarding the extent to which re-produced Documents are not

reasonably usable in the format produced, and reserve their rights in respect of the same. For the

avoidance of doubt, nothing in this Order obligates a Party to re-produce previously-produced

Documents or ESI.

4.     PRODUCTION FORMAT

       4.1      Format Guidelines: The Parties shall, to the extent reasonably and technically

                possible, produce paper Documents and ESI according to the specifications

                provided in Exhibit A.

       4.2      De-Duplication: A Party is only required to produce a single copy of a Responsive

                Document. Each Party may remove exact duplicate Documents (i.e., identical

                copies of the same Document), including but not limited to Email, to reduce the

                unnecessary cost of reviewing and producing exact duplicate Documents. If a Party

                chooses to remove exact duplicate Documents, the Party shall make reasonable

                efforts to remove exact duplicate ESI according to the MD5/SHA-1 hashing method

                and shall identify the custodians of de-duplicated Documents. Moreover, (a) de-

                duplication shall be performed only at the Document family level 1 so that

                attachments are not de-duplicated against identical stand-alone versions of such

                Documents and vice versa, although each family member shall be hashed separately



       1
           Unless otherwise agreed upon by the Parties, a family can only be removed through de-
duplication if each and every member of the de-duplication candidate family has identical
MD5/SHA-1 hashcodes to the corresponding members of another family. For example, if there is
a two-member family with a parent and an attachment, the MD5 hashcodes of the parent must be
identical and the MD5 hashcodes of the attachments must also be identical. If a Party de-duplicates
globally, the Party shall, if feasible, identify the de-duplication priority order at the request of any
other Party. To the extent any Party wishes to de-duplicate Emails in such a way as to eliminate
earlier or incomplete chains of Email, the Parties shall confer in good faith about that request.

                                                   4
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 5 of 23



      for purposes of populating the “HashValue” field in Exhibit A; (b) attachments to

      Emails, Instant Messages, or other Documents shall not be disassociated from the

      parent Email, Instant Message, or Document even if they are exact duplicates of

      another Document in the production; and (c) paper Documents shall not be

      eliminated as duplicates of responsive ESI. ESI that is not an exact duplicate

      according to the method specified in Exhibit A may not be removed. The Parties

      shall make reasonable efforts to reach agreement on any culling criteria to be used.

4.3   Encryption: The Parties will make reasonable efforts to ensure that all encrypted

      or password-protected Documents are successfully processed for review and

      production under the requirements of this Order, and if produced in Native Format,

      the decrypted Document is produced. To the extent encrypted or password-

      protected Documents are successfully processed according to the requirements of

      this Order, the Parties have no duty to identify the prior encrypted status of such

      Documents. To the extent such Documents are not successfully processed despite

      use of reasonable efforts, including reasonable efforts to obtain passwords, to the

      extent a family member of such a Document is a Responsive Document, a

      placeholder TIFF image may be produced in place of each such Document

      indicating that security protection could not be removed. Upon request from the

      Receiving Party, the Parties shall meet and confer in good faith regarding

      reasonable efforts or mechanisms to remove such security protection or the

      production of available Metadata.

      Documents to Be Produced Natively: Microsoft Excel and other spreadsheet files,

      including comma or tab delimited text files, Microsoft Access and other database



                                       5
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 6 of 23



     files, video, audio files, animation files, and PowerPoint and other presentation files

     shall be produced in Native Format, if available. If a Document to be produced in

     Native Format contains privileged information or information protected by privacy

     laws, the Document will be produced by producing the Document in TIFF format

     with redactions, to the extent reasonably and technically possible. To the extent

     Documents that fall under this Section contain privileged information or

     information protected by privacy laws and cannot be redacted or produced in TIFF

     format, such Documents will be logged on a privilege log. If appropriate, the

     Parties agree to meet and confer to discuss the possibility of redacting Documents

     that fall under this Section in Native Format. The production load files shall contain

     a link to the produced Native Format files as specified in the “Native Link”

     Metadata field described in Exhibit A. Each electronic file produced in Native

     Format shall be assigned a unique Document Number, as set forth in Section 4.10,

     and the database record for that file shall include a single page TIFF image branded

     with this unique Document Number in the lower right corner of the image as a Bates

     number, with the phrase “PRODUCED IN NATIVE FORMAT” (or similar

     language) branded in the center of the page. To protect the confidentiality of files

     produced in Native Format, any confidentiality designations pursuant to the

     Stipulated Protective Order filed with the Court governing Responsive Documents

     produced in this Action (Dkt. No. 158) (“Protective Order”) must appear on the

     associated TIFF placeholder in no less than 10-point font. Files produced in Native

     Format shall be given file names identical to the Document Number, followed by




                                       6
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 7 of 23



      the file extension and include the confidentiality designation after the file number,

      e.g., PartyNameTeraCDS00000000_CONFIDENTIAL.xls or

      PartyNameTeraCDS00000000_HIGHLYCONFIDENTIAL.xls.                       For each file

      produced in Native Format, the Producing Party shall also indicate its native status

      in the Native File Metadata field described in Exhibit A.

4.4   Embedded Files: Responsive, non-logo embedded files to Responsive Documents

      shall be produced as separate Documents. A Producing Party shall either (i)

      provide the Document Number of the source file from which the embedded file is

      extracted as metadata associated with the embedded file, as described in Exhibit A,

      (ii) identify embedded files as Document family members of the source file from

      which the embedded file is extracted, or (iii) produce a placeholder TIFF image in

      place of each such embedded file that could not be extracted. Upon request by the

      Producing Party, the Parties shall meet and confer in good faith regarding whether

      certain non-substantive embedded files may be excluded from production.

4.5   Databases: Non-privileged raw data kept in enterprise databases (such as Oracle,

      SQL, or DB2 databases) that are maintained in the normal course of business will

      be produced in an electronic format. To the extent such databases exist, raw data

      from those types of databases will be produced in database or delimited text file

      format, as database reports, or, where necessary, the Parties will discuss appropriate

      procedures and methods of production. This Order does not obligate the Producing

      Party to create reports in a format not already available in any structured data source,

      but in the course of meeting and conferring over relevant requests for production,




                                         7
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 8 of 23



      the parties will discuss the exchange of data maps, data dictionaries, or sample

      reports to enable the Receiving Party to understand the data.

4.6   Production of Additional Documents in Native Format: Each Party reserves the

      right to request production of ESI in Native Format for any ESI that it believes is

      not adequately represented in the TIFF format specified in Exhibit A, and, upon a

      showing of reasonable need, such requests will not be unreasonably denied. The

      Parties shall not make categorical or wholesale requests for production of ESI in

      Native Format and such requests are deemed invalid. If the Parties are unable to

      agree as to the production of the requested Documents in Native Format, the Parties

      may submit the matter to the Court.

4.7   Attachments: The parties agree that if any part of an Email or its attachments is

      responsive, the entire Email and attachments will be produced, except any

      completely non-responsive logo attachments or attachments that must be withheld

      or redacted on the basis of privilege, immunity, or privacy laws. Any attachment

      withheld pursuant to this Section shall be replaced with a single page Bates-

      stamped TIFF image slip-sheet reflecting the Party’s confidentiality designation

      and basis for withholding the Document (i.e., non-responsive, privilege, attorney

      work product, etc.).

4.8   Unitization: In scanning paper Documents, each page of paper should be output to

      a single page TIFF file. Distinct, logical Document breaks should be defined as

      such in a standard load file as described in Exhibit A. In the case of an organized

      compilation of separate Documents (e.g., a binder containing several separate

      Documents behind numbered tabs) the Document behind each tab should be



                                       8
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 9 of 23



       scanned separately, but any Document or family relationship among the scanned

       Documents in the compilation should be reflected in the data Load File at the

       appropriate standard fields. Pages containing post-it notes or other detachable notes

       that obscure the underlying Document should be scanned once with the detachable

       note intact, and then again without it, and made part of the same Document. The

       Parties shall make reasonable efforts to unitize the Documents correctly.

4.9    Document Numbers and Confidentiality Designations for TIFF Images: Each page

       of a Document produced in TIFF file format shall have a legible, unique fixed-

       length numeric identifier (“Document Number”) containing at least eight (8) digits

       electronically “burned” onto the image in no less than 10-point font. Unless it

       would obscure, conceal, or interfere with any information originally appearing on

       the Document, the Document Number shall be burned on the lower right hand

       corner of the Document. Unless it would obscure, conceal, or interfere with any

       information originally appearing on the Document, any confidentiality designation

       pursuant to the Protective Order will appear on the lower left hand side of each page

       of a Document produced, in no less than 10-point font. The Document Number for

       each Document shall be created so as to identify the Producing Party and the

       Document Number (e.g., “PartyNameTeraCDS00000000”).

4.10   Metadata Fields and Processing: Each of the Metadata and coding fields set forth

       in Exhibit A that can reasonably and technically be extracted from a Document

       shall be produced for that Document. The Parties are not obligated to populate

       manually any of the fields in Exhibit A if such fields cannot be extracted from a

       Document and its context in the source data, with the exception of the following, if



                                         9
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 10 of 23



       available:    (a) BegBates, (b) EndBates, (c) BegAttach, (d) EndAttach,

       (e) Custodian/Duplicate Custodian, (f) Redacted (Y/N), (g) Confidentiality, and (h)

       HashValue. Metadata shall be provided in a Concordance-format delimited file

       with a .DAT file extension, Unicode (UTF-8) encoding, and ASCII 020 and 254

       delimiters for column break and text qualifier. The first line shall be the header

       with field names, and each subsequent line shall contain the fielded data for each

       Document. Nothing herein shall require a Producing Party to create or produce

       Metadata that does not exist or is not reasonably or technically accessible.

4.11   Production Media: The Producing Party shall produce Document images, Native

       Format files, Load Files (including Extracted Text / OCR text) and Metadata on

       hard drives, CDs, DVDs, secure FTP, or other mutually agreeable media

       (“Production Media”). Each piece of Production Media shall include a unique

       identifying label corresponding to the identity of the Producing Party, the date of

       the production of Documents on the Production Media and the Document Number

       ranges of the Documents in that production (e.g., “Plfs’ Production April 1, 2020,

       PartyNameTeraCDS00000123-PartyNameTeraCDS00000456”).                 To the extent

       that the Production Media includes any confidential information protected under

       any protective order, the label on such Production Media shall indicate that the

       Production Media includes information so designated as required under the terms

       of the protective order. Production Media labels shall include text referencing the

       case name and number. Further, any replacement Production Media shall cross-

       reference the original Production Media, clearly identify that it is a replacement,

       and cross-reference the Document Number range that is being replaced. All



                                        10
       Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 11 of 23



              Production Media that is capable of write protection should be write-protected

              before production. All Production Media may be encrypted, with the Producing

              Party to provide a decryption key at the time of production.

       4.12   Third-Party Software: To the extent that documents produced pursuant to this

              Order cannot be rendered or viewed without the use of proprietary third-party

              software, the Parties shall meet and confer to minimize any expense or burden

              associated with the production of such documents in an acceptable format,

              including issues as may arise with respect to obtaining access to any such software

              and operating manuals which are the property of a third party.

5.     PROCESSING SPECIFICATIONS

       5.1    The Producing Party will generate and preserve the MD5 or SHA-1 hash values of

              all ESI based on the Native Format file. The Producing Party shall use the

              following specifications when converting ESI from its Native Format into TIFF

              image files prior to its production: Where Documents are not otherwise produced

              natively, all TIFF images shall display tracked changes, comments and other rich

              data as displayed in the Document, regardless of the display setting for this

              information as last saved by the custodian, to the extent reasonably and technically

              possible. Producing Parties shall make reasonable efforts to process all ESI with a

              single time zone. The Parties agree to meet and confer in good faith with regard to

              any issues arising from this aspect of production that may arise.

6.     CONFIDENTIALITY

       Documents shall be subject to the terms of the Protective Order as well as Federal Rule of

Civil Procedure 26(c).



                                               11
       Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 12 of 23



7.     PRIVILEGE LOG

       7.1    The Parties agree to negotiate a reasonable time within which to exchange privilege

              logs containing the information called for by Local Rule 26.2 and Federal Rule of

              Civil Procedure 26(b)(5), except as otherwise provided in Paragraphs 7.2-7.4 below.

       7.2    The Parties agree that they need not exchange the text of litigation hold/retention

              instructions issued in this Action.

       7.3    The Parties agree that the following categories of privileged and otherwise

              Responsive Documents and ESI need not be included in a privilege log: (a) work

              product of counsel and Parties concerning the Action, (b) any internal

              communications within a law firm, and (c) any communications regarding litigation

              holds or preservation, collection, or review of Documents in the Action or any

              litigation.

       7.4    If a Party requires further information to evaluate a claim of privilege, it shall

              explain in writing the need for such information and identify, by Bates number or

              other unique identifier, each document for which it seeks this information. Within

              thirty (30) days of such a request, the Producing Party must either (i) provide the

              requested information or (ii) challenge the request. If a Party challenges a request

              for further information, the Parties shall meet and confer to try to reach a mutually

              agreeable solution. If they cannot agree, the Parties must request a conference with

              the Court before any motions may be filed.

8.     AMENDMENT OF ORDER

       Nothing herein shall preclude any Party from seeking in writing to amend this Order for

good cause shown, provided, however, that no Party may seek relief from the Court concerning



                                                12
        Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 13 of 23



compliance with the Order until it has met and conferred in good faith with any Parties involved

in the dispute.

9.     MISCELLANEOUS

       9.1        Technology-Assisted Review: To reduce the burden and cost associated with

                  the review and production of email and other ESI, after conferring in good

                  faith with the other side, a Party may elect to leverage technology-assisted

                  culling or review processes, such as the use of keyword search terms, email

                  thread suppression, and/or predictive coding.

       9.2        Right to Assert Other Objections: By stipulating to the entry of this Order, no

                  Producing Party waives any right it otherwise might have to object to disclosing or

                  producing any information or item on any ground, including confidentiality.

                  Similarly, no Producing Party waives any right to object on any ground to the

                  authenticity, admissibility, or use in evidence of any of the material covered by this

                  Order.

       9.3        Retention Obligations: Nothing in this Order alters a Party’s legal obligation to

                  retain Documents and data.


SO ORDERED.



 Dated: _________________, 2019

                                                               Hon. Richard J. Sullivan
                                                               United States Circuit Judge
                                                               Sitting by Designation




                                                   13
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 14 of 23




                              James E. Brandt
                              Lawrence E. Buterman
                              Jessica D. Rostoker
                              LATHAM & WATKINS LLP
                              885 Third Avenue
                              New York, NY 10022
                              Telephone: (212) 906-1200
                              Facsimile: (212) 751-4864
                              james.brandt@lw.com
                              lawrence.buterman@lw.com
                              jessica.rostoker@lw.com

                              Attorneys for Defendants Barclays PLC;
                              Barclays Bank PLC; and Barclays Capital Inc.




                               14
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 15 of 23
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 16 of 23
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 17 of 23



                                    'jfesVx-
                                David G. Januszewski
                               Herbert S. Washer
                                Elai Katz
                                Jason M. Hall
                                Peter J. Linken
                                Tara H. Curtin
                                Cahi ll Gordon & Reind el   llp
                                80 Pine Street
                               New York, NY 10005
                               Telephone: (212) 701-3000
                               Facsimile: (212)269-5420
                               djanuszewski@cahill.com
                               hwasher@cahill .com
                               ekatz@cahill.com
                               jhall@cahill.com
                               plinken@cahill.com
                               tcurtin@cahill .com

                               Attorneys for Defendants Credit Suisse AG;
                               Credit Suisse Group AG; Credit Suisse
                               Securities (USA) LLC; and Credit Suisse
                               International




                                17
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 18 of 23




                              r;
                              Andrew DTLazerow
                              John S. Pla^rth
                              Katharine Mitchell-Tombras
                              CoviNGTON & Burling LLP
                              One CityCenter
                              850 Tenth Street, NW
                              Washington, DC 20001
                              Telephone: (202)662-6000
                              Facsimile: (202)662-6291
                              rwick@cov.com
                              alazerow@cov.com
                              jplayforth@cov.com
                              kmitchelltombras@cov.com

                              Attorneysfor Defendants JPMorgan Chase &.
                              Co.;JPMorgan Chase Bank, NA.;J.P. Morgan
                              Securities LLC; and J.P. Morgan Securities
                              PLC




                              18
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 19 of 23
Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 20 of 23




                              Geoffrey M. Horn
                              Peter D. St. Phillip, Jr.
                              Vincent Briganti
                              Christian Levis
                              LOWEY DANNENBERG P.C.
                              44 South Broadway, Suite 1100
                              White Plains, New York 10601
                              Phone: (914) 997-0500
                              ghorn@lowey.com
                              pstphillip@lowey.com
                              vbriganti@lowey.com
                              clevis@lowey.com

                              Attorneys for Plaintiffs Tera Group, Inc.; Tera
                              Advanced Technologies, LLC; and
                              TeraExchange, LLC




                               20
     Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 21 of 23



                                        EXHIBIT A

1.   PRODUCTION LOAD FILES

     There will be two Load/Unitization files accompanying all productions of ESI.

     •      The first will be a Metadata import file, in Concordance-format delimited file with
            a .DAT file extension, that contains the agreed-upon Metadata fields in UTF-8
            encoding.
     •      The second will be a cross-reference file that contains the corresponding image
            information [IDX] identifying Document breaks. The acceptable formats for the
            cross-reference files are .log and .opt.

2.   IMAGES

     •      Produce Documents in Single Page Group IV TIFF.
     •      Image Resolution of at least 300 DPI.
     •      If any Party deems the quality of the Document produced in TIFF format to be
            insufficient, the Parties will meet and confer in good faith to determine whether the
            Producing Party must produce the Document as a JPEG file or as a color image in
            TIFF or PDF format. The Parties shall not make categorical or wholesale requests
            for color images and such requests are deemed invalid.
     •      File Naming Convention: Match Bates Number of the page.
     •      Insert placeholder image for files produced in Native Format (see Section 4.4).
     •      Original Document orientation or corrected orientation shall be retained.

3.   SPECIAL FILE TYPE INSTRUCTIONS

     •      Certain file types shall be produced in Native Format, as specified in Section 4.4.
     •      If redactions are required, see production requirements specified in Section 4.4.

4.   FULL TEXT EXTRACTION/OCR

     •      Where available, produce full extracted text for all file types (Redacted text will
            not be produced). Redacted Documents should be re-OCRed and only the
            unredacted text should be produced.
     •      Produce OCR text output for any paper Document.
     •      Produce OCR text output for any ESI where the source format was an image file
            (such as JPG, JPEG, GIF, BMP, PCX, PNG, TIF, TIFF, etc.) where Extracted Text
            cannot be provided, using industry standard OCR technology (Redacted text will
            not be produced).
     •      Production format: Single text file for each Document, not one text file per page.
     •      File Naming Convention: Match Beg Bates Number.
     •      Text encoding: Encoding of the text files shall be Unicode (UTF-8).




                                            A-1
     Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 22 of 23



5.   ESI (AND PAPER TO               THE     EXTENT        APPLICABLE)           PRODUCTION
     METADATA FIELDS

     •    BegBates: Beginning Bates Number.
     •    EndBates: Ending Bates Number.
     •    BegAttach: Beginning Bates number of the first Document in a Document family
          range. Documents that are part of Document families, i.e., containing parents and
          attachments should receive a value.
     •    EndAttach: Ending Bates number of the last Document in attachment range in a
          Document family range. Documents that are part of Document families, i.e.,
          containing parents or attachments, should receive a value.
     •    Custodian:        Name of the Custodian of the Document produced
          (LastName_FirstName format).
     •    Duplicate Custodians: Names of all custodians who had a copy of a Document that
          was        removed        through       the       de-duplication        process        (if
          applicable)(LastName_FirstName format).
     •    FileName: Filename of the original source ESI as stored by the custodian.
     •    NativeLink: Path and filename to produced Native Format file (see Section 4.4).
     •    EmailSubject: Subject line extracted from an Email message.
     •    Title: Title field extracted from the metadata of a non-Email Document.
     •    Author: Author field extracted from the metadata of a non-Email Document. The
          Parties acknowledge that the Author field may not actually be the Author of the
          document.
     •    From: From field extracted from an Email message.
     •    To: To or Recipient field extracted from an Email message.
     •    Cc: CC or Carbon Copy field extracted from an Email message.
     •    BCC: BCC or Blind Carbon Copy field extracted from an Email message.
     •    DateSent: Sent date of an Email message (mm/dd/yyyy format).
     •    TimeSent: Sent time of an Email message (hh:mm:ss format).
     •    ParentDate: The date of the parent email should be applied to the parent email and
          all of the email attachments to the extent reasonably practicable.
     •    DateLastModified: Last modification date (mm/dd/yyyy).
     •    TimeLastModified: Last modification time (hh:mm:ss format).
     •    DateCreated: Date document was created. The Parties acknowledge that the
          DateCreated field may not actually be the DateCreated due to the ease of change to
          that field and the technical definition of the field (e.g., the created date reflects the
          date when the file was created in that particular location on the computer or on the
          other storage device location).
     •    TimeCreated: Time document was created. The Parties acknowledge that the
          TimeCreated field may not actually be the TimeCreated due to the ease of change
          to that field and the technical definition of the field (e.g., the created time reflects
          the time when the file was created in that particular location on the computer or on
          the other storage device location).
     •    HashValue: MD5 or SHA-1 hash value.File Extension: File extension of
          Document (.msg, .doc, .xls, etc.).
     •    File Size: File size in kilobytes (KB).


                                            A-2
     Case 1:17-cv-04302-RJS Document 159 Filed 11/06/19 Page 23 of 23



     •      Redacted: Identifies a document containing redactions and shall be populated with
            Y/N.
     •      ExtractedText: File path to Extracted Text/OCR File.
     •      Confidentiality: “Confidential” or “Highly Confidential,” if a Document has been
            so designated under the Protective Order; otherwise, blank.
     •      Page Count: Total number of pages in the document.
     •      Attach Count: Number of attached files.
     •      Message-ID: The Outlook Message ID assigned by the Outlook mail server (if
            applicable).
     •      Reference Chain or Conversation Index: The Outlook message “Reference Chain”
            or “Conversation Index” (if applicable).
     •      Embedded Source: The Document Number of the source file from which the
            embedded file was extracted (if applicable).

     The Parties agree that with respect to the above-referenced metadata fields:

         1. There is no obligation for a Producing Party to rename metadata fields as long as
            all fields above are accounted for (if applicable).

         2. With respect to the date and time metadata fields above, the Parties reserve the right
            to produce such metadata as a single field (e.g., DateSent = DateSent + TimeSent)
            since the metadata may already be exported and logged as such.

         3. With respect to the Custodian and Duplicate Custodians metadata fields above, the
            Parties reserve the right to produce such metadata as a single field (e.g., Custodian
            = Custodian + Duplicate Custodians) since the metadata may already be exported
            and logged as such.

6.   DE-DUPLICATION

     •      De-duplication method: Parties may make reasonable efforts to de-duplicate stand-
            alone Documents or entire Document families globally using MD5 or SHA-1 Hash
            value matching.
     •      Common system files defined by the NIST library (http://www.nsrl.nist.gov/) need
            not be produced.
     •      Logos extracted from emails and files do not need to be produced as separate
            documents or attachments.




                                             A-3
